Haskell, J.
Plaintiff was a corporation dealing in merchandise in Portland. Defendants were copartners trading at Bar Harbor under name of Bulger Brothers. They dissolved copartnership *511and one of the brothers, continuing the business under the firm name, ordered the goods sued for in the firm name of Bulger Brothers. The plaintiff gave credit to the firm, as it had previously been in the habit of doing before the dissolution, and denied knowledge of it.
I. The defendant, who had retired from the firm, seasonably denied the partnership and insisted that plaintiff knew of the dissolution, and in support of that contention offered in evidence a notice of the dissolution published in the Bar Harbor Record before the merchandise sued for had been ordered. Upon objection by the plaintiff the court inquired of defendants’ counsel whether he proposed to show that the notice had boon brought to the attention of the plaintiff or its agent before the goods were ordered. He replied “ that he was not willing that the notice should be admitted on the understanding that he should so prove thereupon the notice was excluded and defendant has exception. If the plaintiff had no knowledge of the notice, of course, its admission could serve no good purpose. It became entirely immaterial to the issue, whether in or out, and its exclusion was not error.
II. The plaintiff was allowed to read in evidence twenty-one postal cards, dated after the dissolution, ordering goods under the name of Bulger Brothers. To the admission of these cards defendant has exception.
The pleadings are not made a part of these exceptions, but the exceptions state that the retiring partner filed “ pleadings denying partnership and his liability as a partner.” It was incumbent upon the plaintiff to prove a sale and delivery of the goods as well as the liability of the defendant as a partner. To show the sale it was clearly competent to produce a written order for the goods that were delivered; and for this purpose the cards were admissible. The retiring partner may not have authorized the writing of these orders, but he did suffer the continuance of the business by his brother, under the old name of Bulger Brothers, and to the old *512customers of the firm, continuing to deal with it without knowledge of his retirement, he remained liable.
Exceptions overruled. •